EXHIBIT 10.1*

SECOND AMENDMENT

TO AMENDED AND RESTATED LICENSE AGREEMENT

THIS SECOND AMENDMENT TO THE AMENDED AND RESTATED LICENSE AGREEMENT (the “Second
Amendment”), entered into as of the 30 day of September, 2012, between TOMMY
HILFIGER LICENSING, LLC, having an address at 601 West 26th Street, New York,
New York 10001 (“Licensor”), and MOVADO GROUP, INC., having its offices at 650
From Road, Paramus, New Jersey 07652 (“MGI”) and SWISSAM PRODUCTS LIMITED,
having its offices at 5th Floor, Alexander House, 18 Charter Road, Hong Kong
(“SPL”, and together with MGI, “Licensee”).

W I T N E S S E T H :

WHEREAS, Licensor and Licensee entered into an Amended and Restated License
Agreement, dated September 16, 2009, which has been amended by an amendment
dated January 11, 2010 (hereinafter, collectively, the “License”); and

WHEREAS, the parties have agreed to further amend the License as set forth
herein;

NOW, THEREFORE, the parties hereto, in consideration of the mutual agreements
herein contained and promises herein expressed, and for other good consideration
acknowledged by each of them to be satisfactory and adequate, do hereby agree as
follows:

1. All capitalized terms used herein and not otherwise defined shall have the
same meanings ascribed to them in the License.

2. The Table of Contents of the License is hereby amended by replacing the
titles of 6.9, 6.10 and EXHIBIT E as follows:

“6.9 Standards

6.10 Audit Requirement

EXHIBIT E STANDARDS”

3. Paragraph 1.24(b)(ii) of the License is hereby amended by deleting “Syria”
from the list of countries comprising the Middle East.

4. Paragraph 2.1 of the License is hereby amended by adding the following words
after the words “anywhere in the world” and at the end of the paragraph after
the words “the Territory”:

“(other than in Myanmar (Burma), Cuba, Iran, North Korea, Sudan or Syria and in
any jurisdiction or country if the manufacture of Licensed Products by Licensor,
its parent, PVH Corp. (“PVH”) or their respective Affiliates in such
jurisdiction or country would cause a violation of United States laws and
regulations).”

 

*

CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED FROM EXHIBIT F AND
EXHIBIT G AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
(“SEC”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (“1934 ACT”).



--------------------------------------------------------------------------------

5. Paragraph 6.9 of the License is hereby amended by deleting it in its entirety
and replacing it with the following:

“Standards. Licensee acknowledges that it has received, read and understands
PVH’s publications “A Shared Commitment - Requirements for Our Business
Partners” and “Statement of Corporate Responsibility” attached hereto as Exhibit
E. Licensee shall conduct its business in compliance with the moral, ethical and
legal standards set forth in such publication, as the same may from time to time
be revised by PVH upon reasonable notice to Licensee (the “Standards”) and shall
use its best efforts to cause all manufacturers, contractors, suppliers and
business partners which manufacture Licensed Products or from whom Licensee
obtains Licensed Products or materials for the manufacture of Licensed Products
to abide by the Standards.”

6. Paragraph 6.10 of the License is hereby amended by deleting it in its
entirety and replacing it with the following:

“Audit Requirement.

 

  (a)

Audit. Prior to producing Licensed Products in a facility (whether directly
produced or produced by or through a contractor, subcontractor or supplier),
Licensee will arrange to have the facility audited for compliance with the
Standards unless Licensor notifies Licensee in writing that it already has a
current audit with respect to such facility that evidences compliance with the
Standards. For the avoidance of doubt, any such current audit that evidences
compliance with the Tommy Hilfiger Licensing, LLC Supplier Code of Conduct,
previously comprising Exhibit E to the Agreement prior to this Second Amendment,
shall be deemed to also evidence compliance with the Standards. Audits on each
facility used must thereafter be conducted no less often than annually.
Notwithstanding the foregoing, any future Audit must evidence compliance with
the Standards. Each audit shall be conducted by a suitable independent third
party auditor designated by Licensee and approved by Licensor and shall be
conducted using the evaluation procedures and forms provided by Licensor from
time to time. Licensee shall identify to Licensor in writing each facility in
which it is proposed that any Licensed Product (or part thereof) be produced or
which is to be re-audited and Licensor shall notify Licensee within forty five
(45) days of Licensor’s receipt of the notice if Licensor has currently approved
the facility for production and when re-audit is required. All audits shall be
conducted at Licensee’s sole expense.

 

  (b)

Approval. A comprehensive audit report prepared by the approved independent
third party auditor shall be provided to Licensor, attention the Director of
Licensee Compliance in PVH’s Global Human Rights & Social Responsibility
Program, promptly upon its completion with respect to each facility proposed to
be used for the production of Licensed Products (or parts

 

2



--------------------------------------------------------------------------------

 

thereof). Licensor shall have forty five (45) days from its receipt of an audit
report to notify Licensee of its disapproval of the facility that is the subject
thereof. If Licensor does not give notice to Licensee within such forty five
(45) day period, the facility shall be deemed approved by Licensor. Licensor
shall set forth in its notice of disapproval its reason(s) for disapproval in
reasonable detail.

 

  (c)

Use of Facility. Subject to Paragraph 6.10(a), unless and until Licensor
approves such facility after receipt of an audit report as required by Paragraph
6.10 (b), the facility shall not be used for the production of Licensed
Products. If Licensee (i) uses a facility that has not been approved in
accordance herewith or that fails to improve after such audit report, or
(ii) fails timely to cause an approved auditor to submit to Licensor an audit
report evidencing continued compliance with the Standards when a re-audit of a
facility is required in accordance with the terms hereof, or if Licensee or any
of its manufacturers, contractors or suppliers with respect to Licensed Products
shall, in Licensor’s reasonable determination, fail to abide by the Standards,
Licensor’s remedy with respect to such breach of this Paragraph 6.10 and
Paragraph 6.9, to the extent that Licensor is not otherwise damaged as a result
of such breach, shall be to (y) hire an independent auditor of Licensor’s
choosing who shall report directly to Licensor to conduct an independent
assessment, and Licensee shall reimburse Licensor for all costs incurred in
connection with such independent assessment and/or (z) require that Licensee
terminate any further dealings with such non-compliant manufacturer, contractor
or supplier in connection with the Licensed Products.

7. Paragraph 6.11 of the License is hereby amended by adding the following to
the end of that Paragraph:

In the event Licensee has knowledge of, has reason to believe, or should have
reason to know that any Third Party Manufacturer, Subcontractor or Supplier is
in breach of the Third Party Manufacturing Agreement or Certification, as the
case may be, and Licensee shall fail to notify Licensor of such breach as
required hereunder and such failure by Licensee would reasonably be expected to
adversely affect any of the image, prestige, value or ownership of the
Trademarks, the Licensed Products or Licensor, then Licensor shall have the
right to terminate this Agreement as provided in Section 15.2 hereof.

8. Paragraph 6.12 of the License is hereby amended by replacing the word “Code”
with the word “Standards”.

9. Paragraph 6.13 of the License is hereby amended by replacing the word “Code”
with the word “Standards”.

10. Paragraph 6.15 of the License is hereby amended by replacing the words
“Tommy Hilfiger Supplier Code of Conduct” with the words “PVH’s publications “A
Shared Commitment - Requirements for Our Business Partners and Statement of
Corporate Responsibility”.

 

3



--------------------------------------------------------------------------------

11. Exhibit E of the License is hereby amended by deleting it in its entirety
and replacing it with the attached Exhibit E.

12. Exhibit F of the License is hereby amended by deleting it in its entirety
and replacing it with the attached Exhibit F.

13. Exhibit G of the License is hereby amended by deleting it in its entirety
and replacing it with the attached Exhibit G.

14. This Agreement may be executed in counterparts. Transmission by electronic
or digital means of an executed counterpart shall constitute delivery of the
counterpart. This Agreement shall only take effect when all executed
counterparts are exchanged or transmitted by Licensor and Licensee.

15. Except as modified hereby, all other paragraphs and provisions contained in
the License shall remain in full force and effect and nothing contained herein
shall alter them in any way and are hereby in all respects ratified and
confirmed.

- Signature page to follow –

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Licensor and Licensee have executed this Second Amendment as
of the date first above written.

 

TOMMY HILFIGER LICENSING, LLC By:  

/s/ Mark Fischer

Name:  

Mark Fischer

Title:  

SVP General Counsel

MOVADO GROUP, INC. By:  

/s/ Richard J. Coté

Name:  

Richard J. Coté

Title:  

President/COO

SWISSAM PRODUCTS LIMITED By:  

/s/ Timothy F. Michno

Name:  

Timothy F. Michno

Title:  

Director

 

5



--------------------------------------------------------------------------------

EXHIBIT E



--------------------------------------------------------------------------------

LOGO [g398735b1.jpg]

A SHARED COMMITMENT

Requirements for our Business Partners

 

I.

Introduction

“A Shared Commitment” is our code of conduct for all of our business partners,
including suppliers, contractors, vendors, licensees and agents. This code is of
utmost importance to PVH Corp. and embodies our commitment to the workers who
manufacture our products and their communities. Adherence to the human and labor
rights standards in this code by those who seek to do business with us, and by
their business partners in our supply chain, is a prerequisite for establishing
or continuing a relationship with our company.

At PVH Corp., we actively seek business associations with those who share our
values. Indeed, we cannot do business with any organization or individual that
fails to adhere to these ideals in their operations or cause their business
partners in our supply chain to do the same. We believe that by working together
to see these standards enforced, our company and business partners can help
achieve a genuine improvement in the lives of working people around the world
and the communities in which they live.

This mission has been a guiding principle of our company for more than 130 years
and it will guide us in the future and take precedence over any economic or
business interests.

Emanuel Chirico

Chairman & Chief Executive Officer

Michael A. Shaffer

Executive Vice President and Chief Operating & Financial Officer

 

II.

Code Language

At PVH, we require our business partners to comply with the letter and spirit of
all laws, rules and regulations relevant to the conduct of their business and,
in particular, those of the countries in which workers are employed in the
manufacturing of our products. When local law and the code differ or conflict,
we expect them to apply the highest standard.

The following standards are prerequisites for all of our business partners &
apply equally to their business partners in our supply chain.

EMPLOYMENT RELATIONSHIP

Our business partners are required to adopt and adhere to rules and conditions
of employment that respect workers and, at a minimum, safeguard their rights
under applicable national and international labor and social security laws and
regulations.

NONDISCRIMINATION

Our business partners cannot discriminate in employment, including with regard
to hiring, compensation, advancement, discipline, termination and retirement,
whether on the basis of gender, race, religion, age, disability, sexual
orientation, nationality, political opinion, social class or ethnic origin.



--------------------------------------------------------------------------------

HARASSMENT AND ABUSE

Our business partners must treat employees with respect and dignity. No employee
can be subjected to any physical, sexual, psychological or verbal harassment
and/or abuse.

FORCED LABOR

Our business partners are prohibited from utilizing forced labor, whether in the
form of prison labor, indentured labor, bonded labor or otherwise. Mental and
physical coercion, slavery and human trafficking are prohibited throughout our
supply chain.

CHILD LABOR

Employees of our business partners must be at least 15 years old or over the age
required for completion of compulsory education in the country of manufacture,
whichever is higher. Our business partners are also required to observe all
legal requirements for the work of authorized minors, including those pertaining
to hours of work, wages, work type and working conditions.

FREEDOM OF ASSOCIATION

Our business partners are required to recognize and respect the right of their
employees to freedom of association and collective bargaining. Employees should
be free to join organizations of their choice. Employees should not be subjected
to intimidation or harassment in the exercise of their right to join or to
refrain from joining any organization.

HEALTH AND SAFETY

Our business partners must provide a safe and healthy workplace designed and
maintained to prevent accidents, illness and injury attributable to the work
performed or the operation of the facility and machinery. In doing so, our
business partners must comply with all national laws, regulations and best
practices concerning health and safety in the workplace, as well as provide all
required and appropriate workers compensation coverage in the event of injury or
fatality.

COMPENSATION AND BENEFITS

Every worker has a right to compensation for a regular work week that is
sufficient to meet the worker’s basic needs and provide some discretionary
income. Our business partners must pay at least the minimum wage or the
appropriate prevailing wage, whichever is higher, comply with all legal
requirements on wages, and provide any fringe benefits required by law or
contract. If the compensation paid does not meet the workers’ basic needs and
provide some discretionary income, our business partners are required to take
appropriate actions that seek to progressively realize a level of compensation
that does.

HOURS OF WORK

Our business partners are prohibited from requiring their employees to work more
than the regular and overtime hours permitted under the law of the country where
they are employed. In no circumstance may regular hours exceed 48 hours in a
week and, other than in exceptional circumstances, the sum of regular and
overtime hours in a week cannot exceed 60 hours. Employees must have at least 24
consecutive hours of rest in every seven–day period.

Our business partners are not permitted to request overtime on a regular basis.
All overtime must be consensual and compensated at a premium rate.

THE ENVIRONMENT

Our business partners are required to comply with all applicable environmental
laws, rules and regulations at their facilities and in the communities in which
they operate, particularly with respect to water, energy, hazardous chemicals,
air quality and waste. Further, we expect our business partners to incorporate
environmentally responsible practices into all of their activities that relate
to their business with us.



--------------------------------------------------------------------------------

LOGO [g398735s2.jpg]

STATEMENT OF CORPORATE RESPONSIBILITY

At PVH we are guided by the principle that success in business is dependent on
putting “human” issues first. Indeed, we know that our company would not have
grown as it has if we did not place the highest priority on making a genuine
contribution to improving the quality of life and upholding the basic rights of
our associates, their families and the communities in which we operate.

Statement Of Commitment To Our Associates

Our foremost concern, even in the most challenging economic climate, must be for
our associates; the thousands of people who have made our company one of the
most successful apparel and footwear manufacturers in the world today.

For over 100 years, our credo has been:

 

  •  

To conduct all business in keeping with the highest moral, ethical and legal
standards.

 

  •  

To recruit, train, and provide career advancement to all associates without
regard to gender, race, religion, age, disability, sexual orientation,
nationality, or social or ethnic origin. Diversity in the workplace will be
encouraged. Bigotry, racism, and sexual or any other form of harassment will not
be tolerated.

 

  •  

To maintain workplace environments that encourage frank and open communications.

 

  •  

To be concerned with the preservation and improvement of our environment.

 

  •  

To be ever mindful that our dedication to these standards is absolute—it will
not be compromised. We endeavor to consider the environmental impacts of the
materials used in the manufacturing and packaging our apparel, footwear and
other products. Our efforts include or will include the following:

A Shared Responsibility

This commitment must be shared by the companies with which we do business.

We categorically state:

 

  •  

We will not discriminate based on race, gender, religion or sexual orientation,
and we will not do business with any company that does.

 

  •  

We will treat our employees fairly with regard to wages, benefits and working
conditions including a safe and healthy environment and we will not do business
with any company that does otherwise.

 

  •  

We will never violate the legal or moral rights of employees in any way, and we
will not do business with any company that does.

 

  •  

We will only do business with companies who share our commitment to preserving
and improving the environment.

 

LOGO [g3987353.jpg]



--------------------------------------------------------------------------------

LOGO [g398735s2.jpg]

 

  •  

We will never employ children in our facilities, nor will we do business with
any company that makes use of child labor. Our employees and those of our
partners and vendors must be over the applicable minimum legal age requirement,
or be at least 15 years old (or 14 years old where the law of the country of
manufacture allows), or older than the age for completing compulsory education
in the country of manufacture, whichever is greater.

 

  •  

PVH is committed to an ongoing program of monitoring all our facilities and
those of companies with whom we do business in accordance with our code of
conduct, “A Shared Commitment”. This code defines PVH standards and values,
which must be upheld in our facilities and those of our supplies, contractors
and business partners.

A Commitment To People

The history of PVH, over the course of more than a century, represents a proud
tradition of genuine commitment to people:

 

  •  

An absolute commitment to and respect for the dignity of all our associates
without regard to race, gender, religion or sexual orientation.

 

  •  

Support for continuing education for our associates and their families.

 

  •  

Charitable contributions, financial, in kind and volunteer support to the
communities in which we operate.

 

  •  

Loans and gifts to associates in need.

 

  •  

Firm commitment to policies that support and foster family work/life balance.

 

  •  

Demand that the people we do business with adhere to the same high standards
which have guided our company for more than a century.

 

LOGO [g3987353.jpg]



--------------------------------------------------------------------------------

EXHIBIT F

MINIMUM SALES LEVELS

MINIMUM SALES OF LICENSED PRODUCTS

(EXCLUSIVE OF JEWLERY PRODUCTS)

 

ANNUAL PERIOD

   GLOBAL MINIMUM SALES
LEVEL (Inclusive of U.S.)

April 1, 2009 – March 31, 2010

   *

April 1, 2010 – March 31, 2011

   *

April 1, 2011 – March 31, 2012

   *

April 1, 2012 – March 31, 2013

   *

April 1, 2013 – March 31, 2014

   *

EXTENSION TERM (IF APPLICABLE)

MINIMUM SALES OF LICENSED PRODUCTS

(EXCLUSIVE OF JEWLERY PRODUCTS)

 

EXTENSION TERM ANNUAL PERIOD

   EXTENSION TERM
GLOBAL MINIMUM SALES
LEVEL (Inclusive of U.S.)

April 1, 2014 – March 31, 2015

   *

April 1, 2015 – March 31, 2016

   *

April 1, 2016 – March 31, 2017

   *

April 1, 2017 – March 31, 2018

   *

April 1, 2018 – March 31, 2019

   *

MINIMUM SALES OF JEWELRY PRODUCTS

 

ANNUAL PERIOD

   GLOBAL MINIMUM SALES
LEVEL (Inclusive of U.S.)

April 1, 2009 – March 31, 2010

   *

April 1, 2010 – March 31, 2011

   *

April 1, 2011 – March 31, 2012

   *

April 1, 2012 – March 31, 2013

   *

April 1, 2013 – March 31, 2014

   *

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT



--------------------------------------------------------------------------------

EXTENSION TERM (IF APPLICABLE)

MINIMUM SALES OF JEWELRY PRODUCTS

 

EXTENSION TERM ANNUAL PERIOD

   EXTENSION TERM
GLOBAL MINIMUM SALES
LEVEL (Inclusive of U.S.)

April 1, 2014 – March 31, 2015

   *

April 1, 2015 – March 31, 2016

   *

April 1, 2016 – March 31, 2017

   *

April 1, 2017 – March 31, 2018

   *

April 1, 2018 – March 31, 2019

   *

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT



--------------------------------------------------------------------------------

EXHIBIT G

GUARANTEED MINIMUM ROYALTY

GUARANTEED MINIMUM ROYALTY OF LICENSED PRODUCTS

(EXCLUSIVE OF JEWLERY PRODUCTS)

 

ANNUAL PERIOD

   GLOBAL MINIMUM ROYALTY

April 1, 2009 – March 31, 2010

   *

April 1, 2010 – March 31, 2011

   *

April 1, 2011 – March 31, 2012

   *

April 1, 2012 – March 31, 2013

   *

April 1, 2013 – March 31, 2014

   *

EXTENSION TERM (IF APPLICABLE)

GUARANTEED MINIMUM ROYALTY OF LICENSED PRODUCTS

(EXCLUSIVE OF JEWLERY PRODUCTS)

 

EXTENSION TERM ANNUAL PERIOD

   EXTENSION TERM
GLOBAL MINIMUM  ROYALTY

April 1, 2014 – March 31, 2015

   *

April 1, 2015 – March 31, 2016

   *

April 1, 2016 – March 31, 2017

   *

April 1, 2017 – March 31, 2018

   *

April 1, 2018 – March 31, 2019

   *

GUARANTEED MINIMUM ROYALTY OF JEWELRY PRODUCTS

 

ANNUAL PERIOD

   GLOBAL MINIMUM ROYALTY

April 1, 2009 – March 31, 2010

   *

April 1, 2010 – March 31, 2011

   *

April 1, 2011 – March 31, 2012

   *

April 1, 2012 – March 31, 2013

   *

April 1, 2013 – March 31, 2014

   *

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT



--------------------------------------------------------------------------------

EXTENSION TERM (IF APPLICABLE)

GUARANTEED MINIMUM ROYALTY OF JEWELRY PRODUCTS

 

EXTENSION TERM ANNUAL PERIOD

   EXTENSION TERM
GLOBAL MINIMUM  ROYALTY

April 1, 2014 – March 31, 2015

   *

April 1, 2015 – March 31, 2016

   *

April 1, 2016 – March 31, 2017

   *

April 1, 2017 – March 31, 2018

   *

April 1, 2018 – March 31, 2019

   *

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT